Opinion of the Court by
Judge Robertson:
The appellant Cummins, by his default in the action on the note, admitted the allegation that he had received, by his marriage with the principal obligor, more than enough to pay the debt sued for; and the judgment concluded him as to that matter. Consequently, he was estopped by the record from denying that fact and putting it in litigation in this case. And the demurrer to his answer was therefore properly sustained.
Bosworth being a party to this suit and failing to deny the allegation that Cummins was entitled to one half of the debt admitted by the garnishee Cooper to be due from him to them as partners, there was no error in adjudging one moity of it to the appellees as attaching creditors.,
So far we perceive no available error in the judgment. .
And as to the judgment dismissing. the petition . against the Hardins, there being no appeal from it this court has now no revisory power over it. ,
Wherefore, on this appeal Cummins, perceiving no error to his prejudice, the judgment against him is affirmed.